446 F.2d 1392
Benton C. SULLENS, Plaintiff-Appellant,v.Bryant S. CARROLL, Jr., et al., Defendants-Appellees.No. 71-1133 Summary Calendar.**(1) Rule 18, 5th Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
July 13, 1971.

Benton C. Sullens, pro se.
Marion R. Shepard, Mathews, Osborne & Ehrlich, Jacksonville, Fla., for defendants-appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Benton C. Sullens has appealed from the district court's grant of a summary judgment to members of a law firm whom he sued for malpractice.  The cause of action was based on Attorney Bryant S. Carroll, Jr.'s representation of the appellant as his court-appointed counsel in a federal criminal case.  See Sullens v. United States, 5th Cir. 1969, 409 F.2d 545.


2
Federal jurisdiction was predicated on diversity of citizenship, the district court having held previously that there was no jurisdiction of the cause under the Civil Rights Act, 42 U.S.C. 1983.  Sullens v. Carroll, M.D.Fla.1970, 308 F. Supp. 311.


3
The court below awarded summary judgment on grounds that court-appointed counsel for defendants in federal criminal cases are immune from suit the same as federal officials are.  The Fourth Circuit so held in Jones v. Warlick, 4th Cir. 1966, 364 F.2d 828, for reasons more fully stated in the comprehensive unpublished opinion of Circuit Judge J. Spencer Bell, sitting by designation.  We have examined the authorities cited in those opinions, including our own decision in Norton v. McShane, 5th Cir. 1964,332 F.2d 855, cert. denied 1965, 380 U.S. 981, 85 S. Ct. 1345, 14 L. Ed. 2d 274 and we agree that the immunity doctrine is applicable.  Accordingly, we affirm the judgment of the district court from which this appeal is taken.


4
Affirmed.